In re Bourque, Scott; — Defendant(s); applying for supervisory and/or remedial writs; Parish of St. Martin, 16th Judicial District Court, Div. “F”, No. 116,326; to the Court of Appeal, Third Circuit, No. KW94-0500.
Granted. Judgment of the trial court denying the motion to exclude is reversed. The motion is granted. It is ordered that the aggravated kidnapping and attempted aggravated kidnapping be excluded as aggravating factors in the penalty phase. Case remanded to the district court for further proceedings.
DENNIS, J., not on panel.